t c memo united_states tax_court basic engineering inc petitioner v commissioner of internal revenue respondent docket no filed date l don knight and aaron p lloyd for petitioner bettina m nadler for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency dated date respondent determined federal_income_tax deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for petitioner’s and taxable years respectively the issues for decision are whether petitioner is eligible to account for two of its contracts using the completed_contract_method of accounting and liable for accuracy-related_penalties findings_of_fact some of the facts are stipulated and are so found the first stipulation of facts and the first supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner basic engineering inc was a texas corporation with its principal_place_of_business in texas when it timely filed its petition i overview of the parties petitioner’s primary business is the engineering designing procuring refurbishing and delivering of crude_oil processing and refining systems to customers in the petrochemical industry worldwide thomas balke owned of petitioner and james smith owned mr balke and mr smith also owned basic equipment inc basic equipment another texas corporation in the same 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respective percentages mr balke was the president of both corporations during the years in issue mr balke has over years of experience in working with oil refineries and refinery equipment his international oil refinery business experience first occurred in this case concerns the accounting treatment for tax purposes of two of petitioner’s contracts that were ongoing in and petitioner’s contract with petromaxx energy group gmbh later known as petromaxx energy group gmbh co kg and later as tagore investments s a as universal successor collectively petromaxx and petitioner’s contract with amber energy s a amber since its incorporation in petitioner has accounted for its long-term_contracts using the completed_contract_method of accounting respondent’s determinations that petitioner was ineligible to use the completed_contract_method of accounting for the petromaxx and amber contracts led to the deficiencies at issue ii the petromaxx contract a basic equipment-petromaxx agreement petitioner and basic equipment maintained relationships with salespersons working outside the united_states who searched for potential customers on their behalf in a salesman contacted a basic equipment representative to inform him that the international entity petromaxx was interested in building a small oil refinery in bulgaria with a big_number to big_number barrel per day bpd crude_oil topping unit mr balke acting on behalf of basic equipment offered to build petromaxx a new refinery but petromaxx wanted a refinery that was readily available and wanted petitioner to find an existing refinery disassemble it and refurbish various parts according to petromaxx’s specifications the newly refurbished parts would then be reconstructed into a new refinery at petromaxx’s preferred international location representatives for basic equipment and petromaxx visited an existing oil refinery in nixon texas nixon refinery that had equipment similar to the equipment petromaxx had initially described after visiting the refinery basic equipment made a proposal to refurbish the refinery’s parts and sell them to petromaxx which would then construct an operating refinery basic equipment and petromaxx ultimately reached an agreement on date nixon equipment agreement under the terms of the nixon equipment agreement basic equipment agreed to design and manufacture one new big_number bpd atmospheric crude unit and one reconditioned big_number bpd crude topping unit provide petromaxx with designs and flow diagrams necessary to operate and perform maintenance on the crude units provide petromaxx with plant operation manuals and supervise the commissioning of the crude units once they were assembled in exchange petromaxx agreed to pay basic equipment dollar_figure million petromaxx initially paid basic equipment dollar_figure as a deposit on date early in petromaxx determined that it needed to build a larger production capacity refinery than the nixon refinery could provide and withdrew the previous agreement b petitioner-petromaxx sale and purchase agreement background after determining that the nixon refinery would not meet its production capacity needs petromaxx provided mr balke with new scope of work requirements in an effort to find a refinery that would meet petromaxx’s production capacity requirements mr balke and a petromaxx representative visited a larger refinery with a big_number to big_number bpd capacity in california cenco refinery after examining the cenco refinery mr balke offered to refurbish and sell the refinery’s parts to petromaxx which would then construct an operating refinery at some point mr balke made the decision to transfer the order from basic equipment to petitioner basic equipment transferred to petitioner petromaxx’s original dollar_figure nixon refinery deposit in installments of dollar_figure million on date dollar_figure million on date and dollar_figure on date on date petitioner purchased the cenco refinery from jas marketing inc jas for dollar_figure million for use in the petromaxx project petitioner agreed to make its first payment to jas on or before date with subsequent payments due monthly through date sale and purchase agreement before executing a formal agreement petromaxx transferred to petitioner dollar_figure in addition to the dollar_figure deposit petromaxx paid to basic equipment which was subsequently transferred to petitioner the advanced funds were paid to petitioner in two equal installments of dollar_figure on may and date on date petitioner and petromaxx executed a sale and purchase agreement petromaxx spa whereby petromaxx agreed to purchase certain crude_oil processing units from petitioner the petromaxx spa required 2the exact date on which mr balke made the decision to transfer the order is not in the record petitioner to refurbish the oil processing units and to provide petromaxx with engineering specifications that petromaxx would use to install the newly refurbished units and construct an operating refinery once the cenco refinery was broken down and the necessary parts refurbished petitioner was responsible for delivering the refurbished units to its facility in houston texas and petromaxx was responsible for shipping the refurbished units from there to bulgaria petromaxx was also responsible for creating the refinery site in bulgaria and erecting and installing the newly refurbished units into a refinery once petromaxx had erected and installed the refurbished units petitioner was required to supervise the commissioning4 of the newly erected units upon successful 3petitioner subcontracted the engineering work to mm inženjering ltd montmontaza a subsidiary of montmontaža plc a croatian company via an agreement executed by the parties on date montmontaza agreement montmontaza was responsible for providing the information that petromaxx would need to construct the refinery in bulgaria to satisfy its responsibilities montmontaza was to produce as-built documentation of the existing cenco refinery in its standing condition in california and check the then-existing plant configuration against the future bulgaria refinery site location doing so would allow montmontaza to produce the documentation that would be necessary for petromaxx to reconstruct the refurbished cenco refinery in bulgaria 4the petromaxx spa defined commissioning as a set of activities that shall be performed by buyer’s personnel as supervised by basic’s on site field engineer and witnesses by qualified engineer at buyer’s location in order to determine that the facility can be properly and safely operated in accordance with the technical standards promptly after mechanical completion and pre-commis- continued commissioning of the refinery a qualified engineer would conduct performance tests and issue a final acceptance report and certificate upon successful testing at that point petitioner would have fulfilled all of its obligations under the petromaxx spa and petromaxx would assume full responsibility for the refinery and its operation in consideration for a complete satisfactory and timely performance by petitioner of all of its obligations under the petromaxx spa petromaxx agreed to pay petitioner dollar_figure million the hardt investment group headquartered in vienna austria controlled the underlying funding of petromaxx and the parties negotiated the following governing law provision in section of the petromaxx spa this agreement shall be governed by and construed in accordance with the laws of the republic of austria including the un convention on contracts for the international sale_of_goods of cisg the parties’ rights and obligations with respect to title to and security interests in the equipment shall be governed by the law of the jurisdiction in which such equipment is located continued sioning of the facility 5the total_contract_price included the dollar_figure million previously paid to petitioner--the dollar_figure deposit paid to basic equipment and transferred to petitioner and the two payments of dollar_figure paid directly to petitioner amendment to petromaxx spa after executing the petromaxx spa petromaxx once again determined that it wanted to increase the capacity of its refinery on date almost one year after the original contract was executed petitioner and petromaxx executed an amendment to the petromaxx spa whereby petitioner agreed to refurbish additional equipment that would allow petromaxx to meet its capacity requirements petromaxx agreed to pay an additional dollar_figure to petitioner for the additional equipment bringing the total_contract_price to dollar_figure in october of at the time the parties executed the amendment to the petromaxx spa petromaxx had made payments to petitioner totaling dollar_figure million c timeframe for purposes of accounting for the petromaxx contract petitioner’s estimate of the time the contract would take to complete is important the court will look to the terms of the petromaxx spa and will consider testimony from mr balke and respondent’s expert witness john harris 6the parties executed subsequent amendments to the petromaxx spa through date but the subsequent amendments did not adjust the total_contract_price petromaxx spa with respect to the petromaxx project’s expected timeframe sec_3_2 of the petromaxx spa provided agreed project schedule basic shall commence its work in accordance with the project schedule and management plan set forth in exhibit the preliminary project schedule within one month after signing this agreement basic shall submit for buyer’s review and approval an updated and more detailed schedule as approved by qualified engineer and by buyer the agreed project schedule amending the preliminary project schedule which sets forth the timing of completing the cenco refinery units and of all other major elements of petitioner’s obligations as well as the interrelationship of such elements dates included in the agreed project schedule shall be the best estimates available at the time of submission of the agreed project schedule but shall not be guaranteed dates of delivery or achievement of listed milestones or objectives except that delivery of the last cenco refinery unit is guaranteed to occur no later than twelve months after the signing of this agreement exhibit to the petromaxx spa--the preliminary project schedule --stated to be provided by basic the rest of the page was blank petitioner did not introduce into evidence a document purporting to be the preliminary project schedule that it was to provide or an amended project schedule although the petromaxx spa did not contain a project schedule it required petitioner to use its best efforts to deliver the last refurbished unit to its facility in houston texas by date however if petitioner failed to deliver the last unit by date the petromaxx spa did not provide for penalties if petitioner failed to deliver the last unit on or before date petitioner would default under the terms of the petromaxx spa these delivery dates are the only performance dates specified in the petromaxx spa 7specifically sec_3_2 of the petromaxx spa provided basic shall use its best efforts to deliver the cenco refinery units listed as phase one and as phase two in the equipment ledger within five months after signing of this agreement basic shall use its best efforts to deliver all other units on or prior to the date corresponding to such unit set forth in the project schedule and in any event on or prior to date the failure of basic to deliver such units on the foregoing dates shall not constitute a default under this agreement unless basic fails to use its best efforts notwithstanding the foregoing it shall be a default under this agreement if basic fails to deliver the last unit on or prior to date final delivery date section of the petromaxx spa provided that petitioner shall diligently pursue the performance of its work and will achieve delivery of all equipment on or prior to date sec_3_2 and of the petromaxx spa conflict with sec_3_2 with respect to the delivery of the units as sec_3_2 and state that delivery of the last unit will occur on or before date while sec_3_2 states that delivery of the last unit will occur no later than months after the signing of the spa on date this inconsistency does not affect the court’s determination with respect to the two-year_rule discussed infra 8the montmontaza agreement also appears to coincide with the delivery timeline specified in the petromaxx spa as montmontaza anticipated having all drawings and documents completed by the middle of date importantly the petromaxx spa did not include terms requiring petromaxx to ship the refurbished units from houston texas to bulgaria by a specific date begin or finish creating the refinery site by a specific date or begin or finish installing and erecting the newly refurbished units into a refinery by a specific date petitioner did not offer into evidence any documentation reflecting dates by which petitioner or petromaxx expected petromaxx to begin or finish its obligations section of the petromaxx spa provided immediately after notification that the erection and installation of the refinery site has been properly performed and completed basic shall supervise petromaxx’s personnel in commissioning of the facility after successful commissioning a qualified engineer would conduct performance tests which must in any case be completed within sixty days or such other period as may be agreed in writing by the parties from the date on which commissioning has commenced once the qualified engineer was satisfied that the performance tests showed that the newly installed and erected refinery met certain standards he would issue a report at that point petitioner would have fulfilled all of its obligations under the petromaxx spa the petromaxx spa did not contain an overall project completion date with respect to the terms of payment the petromaxx spa indicates that the parties anticipated the final payment to become due on the earlier of months after the final delivery date which was date or the final acceptance date which was the date that the qualified engineer issued a completion report because the petromaxx spa did not specify dates by which petromaxx would ship the refurbished units finish creating the refinery site or finish installing and erecting the newly refurbished units into a refinery it is unclear exactly when the parties expected the petromaxx spa to be completed mr balke’s testimony mr balke testified that 3-d laser scanning technology was introduced to his industry in the early to mid-2000s this technology allowed existing refineries to be scanned before their deconstruction and produced blueprints and models of the assembled refineries timelier than the traditional_method of measurement and modeling these blueprints and models could then be shipped elsewhere to assist in the preparation of the new site for construction according to mr balke petitioner was an early adopter of this technology and he intended petitioner to use it in completion of the petromaxx spa in theory by using the increased efficiency of the 3-d scanning multiple stages of the refurbishing and reconstruction processes could proceed in tandem mr balke used the phrase parallel processing to describe this system of operation the logistics of this theory operated in the following manner each stage of the dismantling project would be scanned and modeled and the model would be sent to the purchaser then simultaneously petitioner would begin dismantling and refurbishing the scanned sections of the refinery while the purchaser used the models to prepare the new site for the refinery’s specific reconstruction requirements despite the theory’s temporal benefits mr balke testified that he was aware of only two other companies in petitioner’s industry currently using a parallel processing system respondent’s expert witness testimony respondent called john r harris pe to testify as an expert witness on the process of creating constructing and operating refineries the court recognized mr harris as such an expert and received into evidence his expert witness report in which he stated his opinion regarding a reasonable estimate of time it would take to complete the petromaxx refinery project mr harris opined that a three-year timeframe to complete the petromaxx project was optimistic but possible to arrive at his conclusion mr harris noted that the only performance date specified in the petromaxx spa was date the date by which petitioner was required to deliver the equipment because the petromaxx spa did not specify dates by which the remaining components of the petromaxx refinery project would begin and finish mr harris was required to make assumptions and estimate how long the remaining components would take which he summarized as follows one must make an estimate of the reasonable_time required to ship the equipment acquire the balance of the equipment supplies and services necessary to complete a refinery foreign shipping to an inland port in the developing world is difficult to estimate six months seems like an optimistic period to have everything in place in bulgaria assuming no delays in long lead-time equipment no local shortages of necessary supplies or scarcity of skilled labor following owner acquisition of the equipment and presuming finished engineering proceeds timely final erection of the refinery could hardly be expected in less than one year if commissioning proceeds promptly and few problems are found this task should take weeks followed by another month for a performance run on the refinery mr harris did not take petitioner’s parallel processing system into consideration in reaching his conclusions with respect to the petromaxx spa’s timeframe instead mr harris’ conclusion was based on traditional industry practices and mr balke agreed with mr harris’ conclusion to the extent he had relied on traditional industry practices mr balke disagreed with mr harris’ overall conclusion that the petromaxx project would take at least three years to complete because mr harris did not consider how much time 3-d laser imaging or petitioner’s parallel processing system would save d project outcome ultimately the petromaxx refinery project was not completed at some point during the course of the project petromaxx lost its financing and was unable to pay petitioner at the time of trial the dismantled units from the cenco refinery were still in petitioner’s construction yard in texas iii the amber contract a background while petitioner was working on the petromaxx refinery project a representative from the hardt investment group contacted mr balke to inform him that amber was interested in purchasing a big_number bpd refinery and assembling it in pakistan mr balke informed the representative that he was aware of a big_number bpd refinery in turkey ataº refinery that would meet amber’s production capacity requirements toplam mühend sl k ve taahhüt ýthalat ýhracat l m ted ª rket toplam a company incorporated in turkey contracted to supply the ataº refinery units 9toplam obtained title to the then-existing ataº refinery units on date bp shell and marmara petrol owned the refinery site and have since continued b petitioner-amber sale and purchase agreement on date petitioner and amber executed a sale and purchase agreement amber spa the amber spa required petitioner to identify and negotiate purchase orders with third-party vendors to procure oil processing units for use in the amber project refurbish those units and deliver the newly refurbished units to a designated location to satisfy those obligations petitioner purchased the ataº refinery units from toplam for dollar_figure million via a supply agreement executed on date toplam supply agreement under the terms of the toplam supply agreement toplam agreed to dismantle the ataº refinery and deliver the dismantled units to a specified location in turkey in a condition that would allow them to be refurbished on site petitioner then subcontracted with third parties to perform the refurbishing work that was specified in the amber spa the refurbishing work would occur while the ataº units were at the ataº refinery site in turkeydollar_figure upon completion of the work in continued converted the location to an oil products terminal and storage_facility 10although the toplam supply agreement allowed for the refurbishing work to take place at the ataº site the units were ultimately moved to northern cyprus and refurbished there turkey amber was responsible for transporting the newly refurbished units to a site in pakistandollar_figure the amber spa required petitioner to obtain a fluid catalytic cracker unit fccu for use in the amber project petitioner agreed to acquire dismantle and transport the fccu to its houston texas facility for refurbishing work petitioner purchased an fccu from a third party in wichita kansas for use in the amber project the amber spa also required petitioner to provide amber with engineering specifications and drawings that amber would use to install the newly refurbished units and construct an operating refinery amber was responsible for creating and preparing the refinery site and erecting and installing the newly refurbished units if it elected to do sodollar_figure if amber chose to erect and install the refurbished units petitioner was required to supervise the commissioning of the newly erected 11the location at which amber was to construct a refinery was subject_to change at amber’s sole discretion the available documentary_evidence does not reflect a final location determination 12fluid catalytic cracking a type of secondary unit operation is primarily used in producing additional gasoline in the refining process 13under the terms of the amber spa amber was not required to install and erect a refinery if amber elected not to install erect and commission the refinery the total_contract_price was to be reduced by only dollar_figure out of the total_contract_price of dollar_figure million refinery upon successful commissioning of the refinery a qualified engineer would conduct performance tests and issue a final acceptance report and certificate upon successful testing at that point petitioner’s obligations under the amber spa would end and amber would assume full responsibility for the refinery and its operation in consideration for a complete satisfactory and timely performance by petitioner of all of its obligations under the amber spa amber agreed to pay petitioner dollar_figure million the amber spa contained the following governing law provision this agreement shall be governed by and construed in accordance with the laws of the state of texas including article of the uniform commercial code except to the extent that the parties’ rights and obligations with respect to title to and security interests in the equipment may be governed by the law of the jurisdiction in which such equipment is located c timeframe for purposes of accounting for the amber contract petitioner’s estimate of the time the contract would take to complete is important the court will look to the terms of the amber spa and will consider testimony from mr balke and respondent’s expert witness john harris amber spa with respect to the amber spa’s timeframe sec_3_2 of the amber spa provided basic shall commence its work in accordance with the project schedule and shall use its best efforts to ensure that its work is performed in accordance with the project schedule dates included in the project schedule are the best estimates available on the date of this agreement but are not guaranteed dates of delivery or achievement of listed milestones or objectives except that delivery of all items comprising the complete package of crude_oil processing and refining equipment is guaranteed to occur no later than the delivery deadline date modifications to the project schedule shall only be made with the prior written approval of amber a project schedule was not attached to the amber spa and petitioner did not offer into evidence a project schedule or any other documentation that would reflect dates by which the parties expected the various components of the project to be completed although the amber spa did not contain a project schedule the agreement required petitioner to deliver the last unit no later than date petitioner was entitled to bonus payments if the delivery date for the units occurred before date and subject_to penalties if the delivery date occurred after date importantly just like the petromaxx spa the amber spa did not include terms requiring amber to ship the refurbished units by a specific date begin or finish creating the refinery site by a specific date or begin or finish installing and erecting the newly refurbished units into a refinery by a specific date petitioner did not introduce into evidence any documentation reflecting dates by when petitioner or amber expected amber to begin or finish its obligations if amber elected to erect the refinery petitioner was required to provide at least one field engineer to supervise the commissioning process after successful commissioning a qualified engineer would conduct performance tests which must in any case be completed within sixty days or such other period as may be agreed in writing by the parties from the date on which commissioning has commenced once the qualified engineer was satisfied that the performance tests showed that the newly installed and erected refinery met certain standards he was to issue a report at that point petitioner’s obligations under the amber spa would end and amber would assume full responsibility for the refinery and its operation the amber spa did not specify an overall project completion date with respect to the terms of payment the amber spa indicated that the parties anticipated the final payment’s becoming due on the earlier of months after the delivery date which was the date on which petitioner delivered the refurbished units to its facility in houston texas or the final acceptance date which was the date on which the qualified engineer issued a completion reportdollar_figure because the amber spa like the petromaxx spa did not specify dates by when amber was required to ship the refurbished units finish creating and preparing the refinery site or finish installing and erecting the newly refurbished units into a refinery it is unclear exactly when the parties expected the amber spa to be completed mr balke’s testimony mr balke testified that the amber refinery project was simpler from a logistics perspective than the petromaxx refinery project and was likely to be finished faster than petromaxx starting from each respective contract’s start date in addition he pointed to the amber spa which refers to the possibility that petitioner would use 3-d laser scanning and modeling as with the petromaxx spa mr balke’s intent was for petitioner to use parallel processing in fulfilling the contract obligations of the amber spa 14although the amber spa provided for delivery of all units to houston texas the parties stipulated that petitioner and amber never intended for the ataº refinery units to be shipped from turkey to houston see infra note respondent’s expert witness testimony mr harris opined that a 4-1'2-year timeframe to complete the amber refinery contract was optimistic but possible in arriving at his conclusion mr harris noted that the amber plant is double the size of the petromaxx plant involving more work and time mr harris also noted that the only performance date specified in the amber spa was with respect to petitioner’s delivery obligations petitioner was required to deliver the equipment by date roughly months after the date on which the amber spa was executed because the amber refinery project did not specify dates by which the remaining components of the amber spa would begin and finish mr harris was required to make assumptions and estimate the time it would take to complete the remaining tasks which he summarized as follows one must make an estimate of the reasonable_time required to ship the equipment acquire the balance of the equipment supplies and services necessary to complete the amber refinery in pakistan foreign shipping in the developing world is difficult to estimate seven months seems like an optimistic period to have everything in place in pakistan assuming no delays in long lead-time equipment no local shortages of necessary supplies or scarcity of skilled labor following owner acquisition of the equipment and presuming finished engineering proceeds timely final erection of the refinery could hardly be expected in less than months if commissioning proceeds promptly and few problems are found this task should take two months following by another two months for a performance run on the refinery as with the petromaxx spa mr harris’ overall conclusion with respect to the amber spa’s timeframe did not take petitioner’s parallel processing system into consideration d project outcome on the same day that petitioner and amber executed the amber spa they also executed a side letter to the amber spa whereunder the parties agreed that the due_date for certain installment payments would be extended because amber had not yet obtained sufficient financing to effect payment for the installments after approximately months on date the parties agreed to cancel the amber spa and release themselves from all responsibilities and liabilities under the spa’s terms at the time of trial the fccu was still in 15mr harris’ opinion was formed in part on the basis of moving the ataº refinery from turkey and the fccu from wichita to petitioner’s facility in houston for cleaning and inspection and then shipping those refurbished parts to pakistan while the fccu unit was to be transported from wichita to houston and then from houston to pakistan the parties stipulated that petitioner and amber never intended for the dismantled ataº refinery to be shipped from turkey to houston even though delivery to houston was specified in the amber spa the stipulation was executed by the parties after the filing_date of the expert report petitioner’s construction yard in texas and the ataº refinery units were still in northern cyprus iv petitioner’s federal_income_tax returns from to petitioner accounted for the petromaxx and amber contracts using the completed_contract_method of accounting each return was prepared and signed by the same certified_public_accountant cpa a taxpayer using the completed_contract_method of accounting recognizes all income and expenses associated with a contract only in the contract’s completion year see sec_1_460-4 income_tax regs petitioner’s position is that neither contract was completed because petitioner accounted for the contracts using the completed_contract_method of accounting it did not report income or expenses associated with either contract during the years at issue or earlier because the contracts were not completed petitioner’s schedule of all of its contracts for was provided to respondent this information was not reported on its income_tax returns the schedules reflected petitioner’s annual contract revenue estimated total contract prices annual contract expenses and estimated total contract expenses for the petromaxx and amber projects as follows petromaxx project year before total annual revenue dollar_figure big_number big_number big_number big_number dollar_figure estimated total_contract_price dollar_figure big_number big_number big_number big_number annual expenses dollar_figure big_number big_number big_number big_number dollar_figure amber project year before total annual revenue estimated total_contract_price annual expenses -- -- dollar_figure big_number big_number dollar_figure -- -- dollar_figure big_number big_number -- -- dollar_figure big_number big_number dollar_figure estimated total contract expenses dollar_figure big_number big_number big_number big_number estimated total contract expenses -- -- dollar_figure big_number big_number respondent determined that petitioner was ineligible to use the completed_contract_method of accounting for the petromaxx and amber spas the notice_of_deficiency reflected alternative accounting positions for petitioner’s projects under either position respondent determined that petitioner was not eligible to report income under the completed_contract_method of accounting respondent determined that the petromaxx spa should have been reported as a manufacturing contract and that petitioner should have accounted for the petromaxx spa using the accrual_method of accountingdollar_figure as his alternative position respondent determined that petitioner must account for both contracts using the percentage_of_completion_method because petitioner could not have estimated their completion within the two-year period beginning on the respective contract commencement dates see sec_460 as discussed infra the determination of whether either contract is a manufacturing contract or a construction_contract is irrelevant because the sec_460 default provision applies thus the following facts and calculations are derived from respondent’s alternative position ie that petitioner was required to account for both contracts using the percentage of completion methoddollar_figure 16although respondent’s pretrial memorandum asserts that both the petromaxx and amber contracts are manufacturing contracts the notice_of_deficiency determines that only the petromaxx contract is a manufacturing contract respondent did not amend his answer to assert otherwise 17because the deficiency and penalty amounts reflected on the face of the notice_of_deficiency are based on respondent’s primary position the adjustments discussed infra will not match the deficiency and penalty amounts reflected on the continued the percentage_of_completion_method_of_accounting requires taxpayers to recognize income and expenses throughout the duration of a contract on the basis of the percentage of the contract that is actually completed accordingly respondent’s alternative position adjusted petitioner’s gross_receipts and cost_of_goods_sold figures for the petromaxx and amber spas on the basis of the percentage that the contracts were completed in and to determine the percentages of the petromaxx and amber spas that were completed respondent used the schedule of contracts petitioner had provided in accordance with sec_460 respondent added the annual expenses petitioner had actually incurred and then divided those totals by the estimated total contract costs for respondent determined that petitioner had completed approximately of the petromaxx spa18 and approximately of the amber spa and for respondent determined that petitioner had completed continued face of the notice_of_deficiency 18petitioner had incurred dollar_figure of actual expenses between and petitioner estimated the total contract costs to amount to dollar_figure million actual expenses of dollar_figure divided by an estimated total contract_cost of dollar_figure million equal sec_84 19petitioner had incurred dollar_figure of actual expenses between and petitioner estimated the total contract costs to amount to dollar_figure million continued approximately of the petromaxx contract and approximately of the amber contract respondent then multiplied the percentage each contract was completed by the estimated total_contract_price to arrive at the amounts petitioner should have recognized as income had it accounted for the contracts using the percentage_of_completion_method_of_accounting for respondent adjusted petitioner’s gross_receipts by dollar_figure because petitioner did not report any income or expenses from the petromaxx or amber contract from to the adjustment accounts for all income that petitioner should have recognized between continued actual expenses of dollar_figure divided by an estimated total contract_cost of dollar_figure million equal sec_34 20for the petromaxx spa respondent multiplied the dollar_figure estimated total_contract_price by an completion percentage to arrive at a dollar_figure gross_receipts adjustment for income from the petromaxx spa from to for the amber spa respondent multiplied the dollar_figure million estimated total_contract_price by a completion percentage to arrive at a dollar_figure gross_receipts adjustment in total these adjustments amount to dollar_figure and under the percentage_of_completion_method of accountingdollar_figure for respondent adjusted petitioner’s gross_receipts by dollar_figure respondent allowed corresponding adjustments for cost_of_goods_sold and made an adjustment for a sec_481 limitation credit for to further reduce petitioner’s tax_liability the adjustments in the notice_of_deficiency give rise to the deficiencies and penalties currently at issue petitioner challenges the deficiencies and penalties arguing that it was entitled to account for the petromaxx and amber spas using the completed_contract_method of accounting as of the date of the notice_of_deficiency date petitioner had neither 21following a change_of_accounting_method the commissioner may make any necessary adjustments to prevent taxable_income from being duplicated or omitted as a result of the change under sec_481 for purposes of sec_481 adjustments once there has been a change in the method_of_accounting no statute_of_limitations applies to the commissioner’s authority to correct errors on old tax returns see 773_f3d_629 5th cir aff’g tcmemo_2013_149 22for the petromaxx spa respondent multiplied the dollar_figure estimated total_contract_price by an completion percentage to arrive at dollar_figure after subtracting the gross_receipts adjustment for of dollar_figure respondent arrived at a total adjustment for the petromaxx spa of dollar_figure for for the amber spa respondent multiplied the dollar_figure million estimated total_contract_price by a completion percentage to arrive at dollar_figure after subtracting the gross_receipts adjustment for of dollar_figure respondent arrived at a total adjustment for the amber spa of dollar_figure for these adjustments total dollar_figure reported any of the petromaxx or amber contract income nor claimed deductions for any of the contract expenses opinion i burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 if a taxpayer’s method_of_accounting does not clearly reflect income sec_446 allows the commissioner to change the taxpayer’s method_of_accounting to one that does clearly reflect income the commissioner is granted broad discretion in determining whether an accounting_method clearly reflects income and that determination is entitled to more than the usual presumption of correctness see 360_us_446 the 142_tc_355 aff’d 805_f3d_175 5th cir 142_tc_60 aff’d 834_f3d_1061 9th cir the question of whether a particular accounting_method clearly reflects income is a question of fact to be determined on a case-by- case basis see the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite 104_tc_367 to prevail the taxpayer must establish that the commissioner abused his discretion in changing the method_of_accounting 773_f3d_629 5th cir aff’g tcmemo_2013_149 the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite the taxpayer bears a heavy burden_of_proof and the commis- sioner’s determination is not to be set_aside unless shown to be plainly arbitrary mingo v commissioner f 3d pincite ansley-sheppard-burgess co v commissioner t c pincite citing 439_us_522 but the commissioner may not change a taxpayer’s method_of_accounting from an incorrect method to another incorrect method nor may the commissioner change a taxpayer’s method_of_accounting where a taxpayer’s method_of_accounting is clearly an acceptable method and clearly reflects income the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite ii long-term_contracts sec_460 governs how taxpayers report income from long-term_contracts sec_460 defines a long-term_contract as any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into the amber and petromaxx spas were both for the manufacture building installation or construction_of_property and neither contract was completed within the taxable_year in which it was entered into thus the contracts are long- term contracts under sec_460 a percentage_of_completion_method generally taxpayers who receive income from long-term_contracts must account for that income using the percentage_of_completion_method_of_accounting sec_460 this method essentially requires a taxpayer to recognize income and expenses throughout the duration of a contract see sec_460 see also the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite as argued here however two exceptions to this rule may apply sec_460 excludes certain manufacturing contracts and sec_460 excludes certain construction contracts as discussed infra the court need not determine whether the petromaxx and amber spas are for manufacturing or construction because neither exception applies sec_460 requires petitioner to use the percentage_of_completion_method_of_accounting for both contracts b exception for certain manufacturing contracts respondent’s primary position is that the petromaxx spa is a manufacturing contract and that it fails to meet the sec_460 requirements to be treated as a long-term_contract accordingly respondent asserts petitioner is required to use the accrual_method of accounting petitioner disagrees arguing that sec_460 is inapplicable because the contracts are construction contracts--not manufacturing contracts manufacturing contracts are generally not treated as long-term_contracts meaning the long-term_contract accounting rules of sec_460 would not apply see sec_460 however if a contract involves the manufacture of a any unique item of a type not normally included in the finished goods inventory of the taxpayer or b any item which normally requires more than calendar months to complete then the contract is treated as a long-term_contract and is subject_to sec_460 see sec_460 and b at issue are two contracts--each for the disassembly transportation refurbishing assembly and certification of a new oil refinery petitioner introduced sufficient evidence corroborated by the testimony of mr balke showing that the processes involved normally require more than calendar months to complete respondent’s expert mr harris agreed stating that the assembly process alone could hardly be expected in less than one year assuming without finding that these contracts are for the manufacture of two oil refineries each would fall under the sec_460 requirement that it be treated as a long-term_contract under sec_460 and thus generally accounted for using the percentage_of_completion_method_of_accounting the commissioner may not change a taxpayer’s method_of_accounting from an incorrect method to another incorrect method the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite because the evidence clearly establishes that even if the petromaxx spa were a manufacturing contract the length of the contract would render sec_460 properly applicable and would generally require petitioner to use the percentage_of_completion_method_of_accounting the court finds respondent’s manufacturing position for the petromaxx spa incorrect c exception for certain construction contracts in some instances taxpayers may account for income from certain construction contracts under a method_of_accounting other than the percentage_of_completion_method such as the completed_contract_method see sec_460 the howard hughes co llc v commissioner t c pincite sec_460 provides an exception to the percentage_of_completion_method of accounting for certain long-term_contracts that meet the following requirements the contract is a construction_contract the taxpayer estimates at the time the contract is entered into that it will be completed within the two-year period beginning on the contract_commencement_date the two-year_rule and the taxpayer’s average annual gross_receipts for the three taxable years preceding the taxable_year in which the contract is entered into do not exceed dollar_figure million a taxpayer who satisfies all three requirements is eligible to account for such a contract using the completed_contract_method of accounting failure to meet any one of the three requirements will render the exception inapplicabledollar_figure petitioner accounted for the petromaxx and amber spas using the completed_contract_method respondent determined that petitioner was ineligible to use the completed_contract_method the parties disagree over whether the contracts were construction contracts under sec_460 and the two-year_rule was satisfied assuming without finding that these contracts are construction contracts and bearing in mind the well-settled principle that statutes granting tax exemptions or deferments must be strictly construed see the howard hughe sec_23sec e a provides an additional exception to the percentage_of_completion_method_of_accounting for home construction contracts petitioner does not contend that it qualifies for this exception co llc v commissioner f 3d pincite the court finds that petitioner did not satisfy the two-year_rule with respect to either contract petitioner therefore was not eligible to account for the petromaxx or amber spa using the completed_contract_method of accounting iii two-year_rule a legal framework to be eligible for the construction_contract exception to the percentage_of_completion_method the taxpayer must estimate at the time the contract is entered into that it will be completed within the two-year period beginning on the contract_commencement_date see sec_460 the statute requires the court to first determine the contract commencement dates of the petromaxx and amber spas and then determine whether petitioner could have reasonably estimated--at the time the respective contracts were entered into--that the projects would be complete within two years from their respective commencement dates sec_460 see also sec_1_460-1 income_tax regs contract_commencement_date for purposes of sec_460 the term contract_commencement_date means the first date on which any costs other than bidding expenses or expenses_incurred in connection with negotiating the contract allocable to the contract are incurreddollar_figure sec_460 sec_1_460-1 income_tax regs a cost is incurred for the taxable_year in which all the events have occurred that establish the fact of the cost the amount of the cost can be determined with reasonable accuracy and economic_performance has occurred with respect to the cost sec_1_460-1 income_tax regs incurred has the meaning given in sec_1 a concerning the taxable_year a liability is incurred under the accrual_method of accounting regardless of a taxpayer’s overall_method_of_accounting two-year estimate with respect to estimating the length of a contract under sec_460 sec_1_460-1 income_tax regs provides a taxpayer must use a reasonable estimate of the time required to complete a contract when necessary to classify the contract eg to determine whether the two-year completion rule for exempt construction contracts is satisfied to be considered reasonable an estimate of the time required to complete the contract must include anticipated time for delay rework change orders technology or design problems or other problems that reasonably can be anticipated considering the nature of the contract and prior experience a contract term that specifies an expected completion or delivery date may be considered evidence that the taxpayer 24the contract_commencement_date is not necessarily the same date as the date that the contract is entered into the regulations provide separate definitions for the two times sec_1_460-1 defining contract_commencement_date c defining the date that the contract is entered into income_tax regs and para c contemplates situations where a taxpayer attempts to change his federal tax consequences through creative scheduling of these dates reasonably expects to complete or deliver the subject matter of the contract on or about the date specified especially if the contract provides bona_fide penalties for failing to meet the specified date if a taxpayer classifies a contract based on a reasonable estimate of completion time the contract will not be reclassified based on the actual or another reasonable estimate of completion time a taxpayer’s estimate of completion time will not be considered unreasonable if a contract is not completed within the estimated time primarily because of unforeseeable factors not within the taxpayer’s control such as third-party litigation extreme weather conditions strikes or delays in securing permits or licenses sec_1_460-1 income_tax regs provides that the taxpayer’s estimate of the time required to complete a contract must be reasonable where as here the parties disagree as to whether the two-year_rule for exempt construction contracts has been satisfied the court will consider all of the facts and circumstances of a particular case to determine whether the taxpayer’s estimate was reasonable further the court must look back to the time the contract was entered into to decide whether the estimate was reasonable see sec_460 often a written contract objectively manifests the taxpayer’s expectations at the time the taxpayer enters into the contract however the regulations do not require the court to make its determination with respect to the two-year_rule on the basis of the contract alone and the dates specified in the contract are not dispositive see sec_1_460-1 income_tax regs a contract term that specifies an expected completion or delivery date may be considered evidence that the taxpayer reasonably expects to complete or deliver the subject matter of the contract on or about the date specified emphasis added the facts and circumstances of this case require the court to make a decision with respect to the two-year_rule on the basis of the contracts and the supporting documentation in the record mr balke’s testimony and mr harris’ expert testimony because they are the only evidence available for the court to consider for both the petromaxx and amber spas b petromaxx spa contract_commencement_date although petitioner and petromaxx formally executed the petromaxx spa on date the first date on which petitioner incurred costs allocable to the petromaxx spa other than bidding expenses or expenses_incurred in connection with negotiating the contract was date when petitioner purchased the cenco refinery for use in the petromaxx spa thus for purposes of sec_460 the contract_commencement_date of the petromaxx spa was date see sec_460 sec_1_460-1 and income_tax regs two-year estimate a parties’ arguments the parties disagree as to whether petitioner reasonably estimated that the petromaxx spa could have been completed within two years from the contract_commencement_date of date respondent relies on the terms of the petromaxx spa and mr harris’ expert testimony that three years is an optimistic estimate of the time required to complete a project similar to the petromaxx refinery project petitioner contends that its 3-d laser scanning and parallel processing system allowed it to reasonably estimate that the petromaxx spa would be completed within two years further petitioner argues that mr harris did not consider petitioner’s parallel processing system when determining how long it would take the parties to complete the petromaxx refinery project and that he was altogether unfamiliar with parallel processing b terms of the petromaxx spa the two-year_rule requires the court to look at petitioner’s expectations at the time it entered into the contract see sec_460 while dates specified in a contract are not dispositive the court will first look to the terms of the petromaxx spa to help determine petitioner’s expectations at the time it entered into the spa date sec_1_460-1 income_tax regs provides that a contract term that specifies an expected completion or delivery date may be considered evidence that the taxpayer reasonably expects to complete or deliver on or about that date especially if the contract provides bona_fide penalties for failing to meet the specified date the only provision in the petromaxx spa that references a specific date is with respect to petitioner’s delivery obligations petitioner was to use its best efforts to deliver the last unit by date but failure to do so would not result in penalties rather petitioner would only default under the petromaxx spa if it failed to deliver the last unit by date the petromaxx spa references a project schedule however the project schedule attached to the petromaxx spa stated only to be provided by basic the remainder of the page was blank and petitioner did not introduce into evidence any documents that purport to be a project schedule petitioner’s contractual obligations were not complete upon delivery of the last refurbished unit the parts then had to be shipped from texas to bulgaria and assembled according to petitioner’s detailed modeling and the newly assembled refinery had to be commissioned under petitioner’s supervision and a final acceptance report and certificate obtained upon successful testing only then would petitioner’s contractual obligations be fulfilled and the petromaxx spa did not specify dates by when these remaining obligations were to be complete respondent introduced an expert witness report into evidence in that report mr harris estimated how long the remaining components of the petromaxx refinery project would take ie how long it would take to ship the delivered units from texas to bulgaria how long it would take to assemble the refinery once petromaxx was in possession of all of the equipment and how long it would take to commission and performance test the newly assembled refinery mr balke agreed with mr harris’ conclusions to the extent they were based on traditional industry practices once petitioner delivered the final unit petromaxx had to ship the units to bulgaria mr harris opined that six months was an optimistic estimate of only the time required to ship the units to bulgaria which did not include the time required to assemble the new refinery once petromaxx acquired all of the equipment it had to assemble the refinery mr harris estimated that the assembly process alone could hardly be expected in less than one year once petromaxx assembled the refinery petitioner was required to supervise the commissioning process mr harris estimated that the commissioning process would take six weeks after the commissioning process was complete a qualified engineer was to conduct performance tests and issue a final report upon successful testing mr harris estimated that performance testing would take approximately one month at that point petitioner would have finally completed all of its obligations under the petromaxx spa even if the court concludes that date the best efforts date --and not date the default date --is the relevant delivery date despite the petromaxx spa’s not calling for penalties if petitioner did not deliver the units by then the petromaxx project still could not have been completed within two years from date the contract_commencement_date the time between the contract_commencement_date and the best efforts date was months once the units were delivered it would take months to ship them from texas to bulgaria upon receipt of all of the units it would take petromaxx months to assemble the refinery and once the refinery was assembled it would take approximately 1'2 months to commission and conduct performance tests in total a project similar to the petromaxx refinery project would take over months to complete using traditional industry practices the petromaxx spa indicates that petitioner and petromaxx anticipated the final payment’s becoming due on the earlier of months after the final delivery date which the petromaxx spa defined as date or the final acceptance date which was defined as the date on which the qualified engineer issued a completion certificatedollar_figure assuming traditional industry practices this provision puts the completion date more than two years after the contract_commencement_date the petromaxx spa does not require the qualified engineer to issue a completion certificate by a certain date and months after the date final delivery date is date which is more than two years after the date contract_commencement_date under sec_1_460-1 income_tax regs dates specified in the petromaxx spa are not dispositive in determining whether petitioner at the time it entered into the petromaxx spa could have reasonably expected to complete the petromaxx project within two years from its commencement_date accordingly the court will next consider mr balke’s testimony c mr balke’s testimony petitioner acknowledges the lack of specificity in the petromaxx spa and the lack of formal documentation such as a project schedule but argues that the parties intended for petromaxx to begin building the refinery 25although this provision of the petromaxx spa refers to terms of payment and not performance ie refurbishing shipping constructing the refinery commissioning or performance testing the court will address this terms of payment provision for the sake of completeness infrastructure while petitioner was refurbishing the refinery even though the petromaxx spa is silent on the matterdollar_figure the petromaxx spa is governed by austrian law including the united nations convention on contracts for the international sale_of_goods cisg date u n t s dollar_figure the cisg embodies a liberal approach to contract 26specifically petitioner’s reply brief states as is apparent from the contracts themselves and the testimony at trial petitioner operates in a flexible and informal manner the lack of formal documentation of a project schedule does not prove that the parties did not have an understanding that the refinery site should be completed while the refinery is being refurbished simul- taneously instead of subsequently petitioner offered testimony as a fact witness under oath which is the best available evidence of its customary business practices mr balke has established his criteria as an experienced professional in his line of work his testimony is supported by the efforts taken by petitioner to provide specifications to petromaxx using laser imaging at considerable cost to petitioner procuring those images immediately and providing such images at an unusually early stage in the construction process corroborates the testimony that the parties intended for petromaxx to begin building the refinery infrastructure while petitioner was refurbishing the refinery cisg art applies to contracts of sale_of_goods between parties whose places of business are in different states a when the states are contracting states or b when the rules of private international law lead to the application of the law of a contracting state for purposes of the cisg a party’s place of business is the one having the closest relationship to the contract and its performance having regard to the circumstances known to or contemplated by the parties at any time before or at the conclusion of the contract id art a continued interpretation under the cisg a contract of sale may be proven by any means including witnesses it need not be evidenced by writing and is not subject_to any other requirement as to form id art article of the cisg provides for the purposes of this convention statements made by and other conduct of a party are to be interpreted according to his intent where the other party knew or could not have been unaware what the intent was if the preceding paragraph is not applicable statements made by and other conduct of a party are to be interpreted according to the understanding that a reasonable person of the same kind as the other party would have had in the same circumstances in determining the intent of a party or the understanding a reasonable person would have had due consideration is to be given to all relevant circumstances of the case including negotiations any practices which the parties have established between themselves usages and any subsequent conduct of the parties article of the cisg allows broader standards of evidence outside the executed documents including statements made or a party’s conduct to determine the intent of a party petitioner’s position is that even though the petromaxx spa continued under the petromaxx spa petromaxx’s place of business for purposes of the cisg is in bulgaria as the refinery was to be assembled there petitioner’s place of business for purposes of the cisg is in the united_states as petitioner refurbished the cenco refinery parts in the united_states both bulgaria and the united_states ratified the cisg thus the cisg applies because there is a contract for the sale_of_goods between parties whose places of business are in different contracting states and related documents are silent with respect to anticipated performance dates and parallel processing petitioner’s conduct reflected the parties’ intent to implement petitioner’s parallel processing system even if the court looks outside the terms of the petromaxx spa and considers statements and conduct of the parties petitioner did not introduce any such evidence to support mr balke’s self-serving testimony that would allow the court to conclude that the parties in fact agreed to implement a parallel processing system petitioner did not introduce any evidence that petromaxx knew or could not have been unaware what the intent was with respect to the project’s time line see cisg art further because petitioner’s parallel processing system was not the traditional way of operating in the industry petromaxx would not have known or had reason to know that it should be performing its contractual obligations simultaneously with petitioner see id petitioner did not introduce any evidence to show that petromaxx made statements to petitioner or acted as if the parties were conducting operations using a parallel processing system see id art and mr balke further testified that he agreed with most of mr harris’ conclusions because they were based on traditional practices within the industry that testimony provides further support to the conclusion that petromaxx did not have any reason to be aware of petitioner’s expectations with respect to petromaxx’s timing for beginning and completing its contractual obligations see cisg art and petitioner did not produce any other witnesses provide the court with any documentary_evidence that would reflect a meeting of the minds between the parties to use a parallel processing system or even explain how much time parallel processing would save instead petitioner relied solely on mr balke’s unsupported testimony although mr balke has over years of experience in working with oil refineries and refinery equipment including international dealings he did not provide a single concrete example of a project similar to the petromaxx spa where the parties conducted operations using a parallel processing system and which was complete within two years from its commencement datedollar_figure petitioner’ sec_28the increased efficiency vel non of the parallel processing system does not rescue petitioner’s expectations here assuming without finding that the best efforts date is the relevant date the two-year clock began running on date the best efforts date was date the parts needed to be transported from texas to bulgaria taking six months and commissioning and testing the refinery required an additional 2-1'2 months--leaving slightly more than two months until the end of the two-year period for petromaxx to assemble the refinery according to petitioner’s detailed models and respondent’s expert found that through the use of traditional industry techniques reassembly might be attained in months as discussed supra none of these projections account for delay rework or technology or design problems caused by implementing a new 3-d scanning and modeling process see sec_1_460-1 income_tax regs therefore even if parallel processing could reduce a one-year construction_project to approximately two months a reasonable estimate necessarily requires inclusion continued actions of purchasing the cenco refinery and beginning the refurbishing process do not prove the intent or knowledge of petromaxx to equally perform its responsibilities petitioner simply has not introduced sufficient evidence to show that its expectations with respect to the petromaxx refinery project’s timeframe differed from those projected by mr harris according to traditional industry practices or objectively manifested in the petromaxx spa d conclusion the commissioner is granted broad discretion in determining whether an accounting_method clearly reflects income and that determination is entitled to more than the usual presumption of correctness commissioner v hansen u s pincite the howard hughes co llc v commissioner t c pincite shea homes inc v commissioner t c pincite petitioner simply has not met its burden to prove that respondent’s determination was clearly arbitrary respondent’s position that petitioner did not reasonably estimate that the petromaxx refinery project could be completed within two years is supported by the documentation that is available for the court to review primarily the continued of time for such unanticipated issues id petitioner offered no explanation other than the unsupported testimony of mr balke that he believed the contract could have been completed within two years petromaxx spa and its amendments and by mr harris’ expert testimony petitioner attempts to rebut respondent’s determination with mr balke’s testimony however petitioner did not introduce any other evidence to support mr balke’s testimony and the court is not required to accept self-serving testimony as true the court concludes that petitioner did not meet its burden in proving that at the time it entered into the petromaxx spa it reasonably believed the contract would be completed within two years from its commencement_date accordingly petitioner was not eligible to report income from the petromaxx spa using the completed_contract_method of accounting c amber contract contract_commencement_date petitioner and amber executed the amber spa on date the first date on which petitioner incurred costs allocable to the amber spa other than bidding expenses or expenses_incurred in connection with negotiating the contract was date when petitioner purchased the ataº refinery from toplam for use in the amber spa thus for purposes of sec_460 the contract_commencement_date of the amber spa was date see sec_460 sec_1_460-1 and income_tax regs two-year estimate a parties’ arguments as was the case with the petromaxx spa the parties disagree whether petitioner reasonably estimated that the amber spa could have been completed within two years from the contract_commencement_date of date respondent argues that the terms of the amber spa itself show that petitioner did not reasonably expect the spa to be completed within two years respondent also relies on mr harris’ expert testimony that 4-1'2 years is an optimistic estimate of the time required to complete a project similar to the amber refinery project petitioner again argues that its 3-d laser scanning and parallel processing system allowed it to reasonably estimate that the amber spa would be completed within two years and that mr harris did not consider petitioner’s parallel processing system when determining how long it would take the parties to complete the amber refinery project b terms of the amber spa while the dates specified in a contract are not dispositive the court will first look to the terms of the amber spa to help determine petitioner’s expectations at the time it entered into the agreement the amber spa is governed by texas law including article of the uniform commercial code ucc under texas law interpreting a written contract is primarily a matter of ascertain ing the intentions of the parties as expressed in the instrument coker v coker s w 2d tex a threshold issue in contract interpretation is whether the contract is ambiguous a contract is ambiguous if the terms used are reasonably susceptible of more than one meaning see id where an unambiguous writing has been entered into between parties the courts will give effect to the parties’ intention as expressed or apparent in the writing city of pinehurst v spooner addition water co s w 2d tex in the usual case the instrument alone will be deemed to express the intention of the parties for it is objective not subjective intent that controls id generally the parties to a contract intend every clause to have some effect and in some measure to evidence their agreement id all parts of a contract are to be taken together and such meaning shall be given to them as will carry out and effect to the fullest extent the intention of the parties id pincite the terms of the amber spa are not ambiguous while the amber spa is silent with respect to many anticipated performance dates there is a significant legal difference between ambiguous contracts and silent contracts see thompson v cpn partners lp s w 3d tex app the only term in the amber spa that references a specific date is with respect to petitioner’s delivery obligations the amber spa clearly states that petitioner was required to deliver the last unit to a specified site in turkey29 by date approximately months after the date contract_commencement_date if petitioner failed to deliver by date petitioner was subject_to penalties if petitioner delivered the last unit before date it was entitled to bonus payments taken together the delivery date and the potential penalties and bonus payments indicate that the parties intended date to be the approximate date by which petitioner would deliver the last unit this delivery date occurred more than two years after the contract commencement date--date--and amber still had to transport the refurbished parts from turkey to pakistan construct the refinery and commission and performance test the newly assembled refinery before petitioner would have satisfied its contractual obligations 29the amber spa reserved the right to determine the final location of the refinery but at the time of executing the spa a location in pakistan was the target because the dates specified in the amber spa are not dispositive with respect to the two-year_rule see sec_1_460-1 income_tax regs the court will next consider mr balke’s testimony c mr balke’s testimony although the terms of the amber spa do not reference parallel processing or specific dates by which the refinery had to be assembled commissioned and performance tested petitioner argues that the date delivery date was an arbitrary date selected by the parties and that the parties intended to implement petitioner’s parallel processing system which would have allowed the amber spa to be completed within about to months petitioner relies only on mr balke’s unsupported testimony petitioner did not produce any other witnesses provide the court or respondent with documentary_evidence that would reflect the parties’ intent to use a parallel processing system produce any evidence to show that the parties’ conduct reflected an intent to conduct operations using a parallel processing system or even explain exactly how much time parallel processing would save even if the 30unlike the petromaxx spa which did not reference 3-d laser scanning and modeling the amber spa specifically refers to 3-d laser scanning and modeling however like the petromaxx spa the amber spa does not mention parallel processing or address the purchaser’s obligations under such a system court assumes that the parties would be completing their tasks simultaneously petitioner did not prove that parallel processing would allow the parties to complete the contract within two years although mr balke has over years of experience in working with oil refineries and refinery equipment including international dealings he did not provide a single concrete example of a project similar to the amber refinery project where the parties conducted operations using a parallel processing system and completed it within two years from its commencement_date and there is no indication that mr balke’s projections took into account any unanticipated delays see id petitioner simply has not introduced sufficient evidence to show that its expectations with respect to the amber refinery project’s timeframe differed from those objectively manifested in the amber spadollar_figure d conclusion as with the petromaxx refinery project petitioner has not met its burden to prove that respondent’s determination regarding the amber refinery project was arbitrary respondent’s position that petitioner could not have reasonably estimated that the amber refinery project would be completed within two years is supported by the terms of the amber spa on its face the amber spa called for a 31the parties canceled the amber spa on date delivery date more than two years after the amber spa commencement_date even if the court considers mr balke’s self-serving testimony petitioner did not provide any evidence to support his testimony the court concludes that petitioner did not meet its burden in proving that at the time it entered into the amber spa it reasonably expected the contract to be complete within two years from its commencement_date accordingly petitioner was not eligible to report income from the amber project using the completed_contract_method of accounting iv sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty with respect to any portion of an underpayment_of_tax required to be shown on a return if that underpayment is due to among other things negligence or a substantial_understatement_of_income_tax an accuracy-related_penalty does not apply to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 sec_6662 imposes a penalty on any underpayment attributable to any substantial_understatement_of_income_tax an understatement generally is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec d a for a c_corporation an understatement is substantial if it exceeds the lesser_of of the tax required to be shown on the tax_return or if greater dollar_figure or dollar_figure million sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties for individual taxpayers 116_tc_438 but sec_7491 does not apply where as here the taxpayer is a corporation 126_tc_191 petitioner substantially understated its income_tax for both and reporting zero tax_liability for each of those years and there is no disagreement that under either of respondent’s alternative positions the amount of tax required to be shown exceeds dollar_figure for each year therefore the court will look next to whether petitioner has shown that it is not liable for the penalty because of reasonable_cause rule a see higbee v commissioner t c pincite petitioner argues that it is not liable for the accuracy-related_penalty because in view of the complexity of sec_460 and the accompanying regulations it made a good-faith effort to comply in general the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id reasonable_cause requires that the taxpayer exercised ordinary business care and prudence as to the disputed item 469_us_241 it can be shown through reasonable reliance on professional advice on matters beyond a layperson’s understanding when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place id pincite graev v commissioner t c __ __ slip op pincite date 115_tc_43 aff’d 299_f3d_221 3d cir 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 petitioner used the services of the same cpa from at least through however the only evidence of petitioner’s reliance upon professional advice rendered by its cpa is the fact that its federal_income_tax returns were filed nothing in the record indicates that petitioner either requested of or received from its cpa advice regarding the application of the long-term_contract exception under sec_460 to the petromaxx or amber spas based on the absence of evidence indicating that petitioner even addressed this issue with its cpa the court cannot find that it exercised ordinary business care and prudence here circumstances that may also indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all the facts and circumstances including the experience knowledge and education of the taxpayer higbee v commissioner t c pincite sec_1_6664-4 income_tax regs as discussed at length supra the court has found unreasonable petitioner’s alleged belief at the time it entered into the petromaxx and amber spas that either contract could be completed within two years despite his extensive experience in working with both domestic and international oil refinery projects mr balke did not provide any concrete examples of previous projects that he had worked on to support his claim that he thought the petromaxx and amber spas could be completed within two years and he agreed with mr harris’ estimates with respect to each project’s duration to the extent they were based on traditional industry practices although the regulations state that dates identified in a contract are not dispositive to the court’s analysis sec_1_460-1 income_tax regs petitioner could have controlled--at least to some extent--the various performance dates that were specified in the spas if petitioner believed that it would deliver the last refurbished unit before the delivery dates specified it could have provided so in the spas themselves petitioner could have required amber and petromaxx to ship the refurbished units by a certain date complete the refinery site by a specific date complete assembly by a specific date and complete commissioning and performance testing by a certain date however neither spa specified those anticipated performance dates the only performance dates specified in the amber and petromaxx spas were with respect to petitioner’s delivery obligations and those respective dates reflect an expectation of completing each contract within a period exceeding two years although the contracts lacked specific performance dates petitioner had another opportunity to control completion dates by creating a project schedule both spas referenced project schedules to be provided by petitioner but the project schedules were not included in the spas and petitioner did not provide the court or respondent with any separate project schedule a reasonably prudent taxpayer would have some documentation to support its position outside of mr balke’s testimony petitioner did not provide the court or respondent with any evidence that would support its decision to account for the petromaxx and amber spas using the completed_contract_method for the aforementioned reasons the court concludes that petitioner did not act with reasonable_cause and in good_faith when it accounted for the petromaxx and amber spas using the completed_contract_method of accounting accordingly the court will sustain respondent's determinations with respect to the accuracy-related_penalties for and dollar_figure the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit 32because the court sustains the sec_6662 accuracy-related_penalty on the ground of substantial_understatement under sec_6662 the court does not need to decide whether the penalty should also be sustained on the ground of negligence under sec_6662 sec_1_6662-2 income_tax regs to reflect the foregoing and the concessions of the parties decision will be entered under rule
